Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Status of Claims
-	Applicant’s Amendment filed May 24, 2021 is acknowledged.
-	Claim(s) 1-2, 7-8 is/are amended
-	Claim(s) 4-5, 9-10 is/are canceled

-	Claim(s) 1-3, 6-8, 11 is/are pending in the application.

This action is FINAL

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021 was filed after the mailing date of the office action on February 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya et al, WO-2007/132500 (machine translation) in view of Inada, JP-2008156066 (machine translation) and Wakabayashi, U.S. Patent Publication No. 20110249241.
Consider claim 1, Kazuya teaches a projection system comprising: 

an image projection unit provided at an upper portion of the booth (see Kazuya figure 5, element 7 projector, 3 screen), the image projection unit configured to project an image onto an inner wall of the door of the doorway (see Kazuya paragraphs 0025-0030 where when the elevator is running video is displayed on the screen) when the closed status of the door 

a correction unit that is configured to perform distortion correction of the image 



In the same field of endeavor, displaying information using a projector in an elevator, Inada teaches detecting driving information such as open/closed status of a door so as to control video information to be projected for viewing by passengers (see Inada figure 1, element 5 and page 2, lines 15-25 where the driving information detection means 5 detects door opening / closing information from the opening / closing status of the door 9 by an elevator door device (not shown) and travel direction and car position information from an elevator driving device (not shown), and outputs them as driving information).  One of ordinary skill in the art would have been motivated to have modified Kazuya to have detected open/closed status using a sensor/detector so as to discern door status and display appropriate information using known techniques with predictable results.

Kazuya/Inada is silent regarding correcting distortion according to the open status or closed status of the door.  

In a related field of endeavor, Wakabayashi teaches a projection system for displaying advertisements in a drawing region corresponding to a person’s position so as to project an advertisement at a predetermined position on a front distortion of an image may occur when a position of a drawing region is changed due to a difference in length between an upper side of an image and a lower side of an image displayed on a surface (see Wakabayashi paragraphs 0017-0021, 0112-0117, 0199-0218, 0319-0321 specifically for example paragraph 0112 where displaying (drawing) the image on the display surface, distortion occurs due to a difference in the optical path length to a display surface, for example, distortion called "trapezoidal distortion" occurs which represents a difference in the length in the lateral direction (horizontal direction) between on the upper side and the lower side of the image displayed on the display surface).  

One of ordinary skill in the art would have been motivated to have modified Kazuya with the teachings of Wakabayashi to have suppressed distortion due to a change of position of an image from a door to a floor as disclosed by Wakabayashi using known techniques with predictable results. 

Incorporation of the teachings of Wakabayashi would have resulted in a correction unit that performs correction of distortion of the image according to the switched projection target surface (see Wakabayashi figure 15, where distances between portions of an image change according to image drawing positions and 

Consider claim 2, Kazuya as modified by Inada and Wakabayashi teaches all the limitations of claim 1 and further teaches a detection unit configured to detect a 
In a related field of endeavor, Wakabayashi teaches a projection system, including a sensor (see Wakabayashi figure 2, element 71), for displaying advertisements in a drawing region corresponding to a person’s position so as to project an advertisement at a predetermined position on a front side of a person 
One of ordinary skill in the art would have been motivated to have modified Kazuya with the teachings of Wakabayashi to have detected a person’s position so as to project an advertisement in a manner to allow a person to easily recognize the contents using known techniques with predictable results. 
Incorporation of the teachings of Wakabayashi would have resulted in a detection unit configured to detect a position of a user of the booth (see Kazuya figure 3, element 15 car load detection and paragraphs 0020-0023 and Wakabayashi figure 2, element 71), and a movement control unit that moves a projection 

Consider claim 3, Kazuya as modified by Inada and Wakabayashi teaches all the limitations of claim 2 and further teaches wherein the detection unit detects a viewpoint position of the user as the position of the user, and the movement control unit moves the projection position based on the detected viewpoint position of the user (see Wakabayashi paragraphs 0017-0021, 0112-0117, 0199-0229 specifically for example paragraph 0116 where use of the activation control apparatus 5, the orientation of the image g is set in the orientation in which the human can easily see it. Paragraph 0210 where determination result (whether or not the human H is present within the sensing region S) is transmitted to the 

Claim 4-5 canceled

Consider claim 7, Kazuya as modified by Inada and Wakabayashi teaches a projection method, the method executed by a computer (see Kazuya figure 5, element 11 display controller and Wakabayashi elements 8 control means, 5 activation control apparatus) comprising an image projection unit (see Kazuya figure 5, element 7 projector, 3 screen), the method comprising: 

detecting, by a sensor, an open status or a closed status of a door at a doorway of a booth; 

projecting, by the image projection unit, an image onto an inner wall of the door when the closed status of the door is detected, the door being a first projection target surface (see Kazuya paragraphs 0025-0030 where when the elevator is running video is displayed on the screen); 

projecting, by the image projection unit, the image from an upper portion of the booth, through the doorway, and onto a floor surface (see Kazuya paragraphs 

performing 
change the position and size of the image 6 may be changed. Furthermore, a plurality of threshold values may be set, and the position and size of the image may be changed in three steps or more; and Wakabayashi paragraphs 0017-0021, 0112-0117, 0199-0229, 0319-0321 specifically for example paragraph 0116 where use of the activation control apparatus 5, the orientation of the image g is set in the orientation in which the human can easily see it. Paragraph 0210 where determination result (whether or not the human H is present within the sensing region S) is transmitted to the activation control apparatus 5 and paragraphs 0219-0223 where when the human H is moving within the sensing region 5, the control portion 8 controls the driving of the projector 2 such that the position of the drawing region 911 is changed to remain located forward of the moving direction m of the human H. and for example paragraph 0112 where displaying (drawing) the image on the display surface, distortion occurs due to a difference in the optical path length to a display surface, for example, distortion 

Consider claim 8, Kazuya as modified by Inada and Wakabayashi teaches all the limitations of claim 7 and further teaches further comprising switching a projection target surface on which the image is projected based on a detected status of the door (see Kazuya paragraph 0025 when the car 1 is stopped and opened And display image 6 toward the landing. As information displayed at this time, for example, a message for elevator users at the hall, such as “I will go up”. Other configurations are the same as those in the first embodiment; paragraph 0027 where when force 1 starts running, video 6 is displayed on screen 3 and Inada figure 1, element 5 and page 2, lines 15-25 where the driving information detection means 5 detects door opening / closing information from the opening / closing status of the door 9 by an elevator door device (not shown) and travel direction and car position information from an elevator driving device (not shown), and outputs them as driving information).  

Claim 9-10 canceled  

Claim 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya et al, WO-2007/132500 (machine translation), Inada, JP-2008156066 (machine translation) and Wakabayashi, U.S. Patent Publication No. 20110249241 in view of Do et al, U.S. Patent No. 2009/0091529.

Consider claim 6, Kazuya as modified by Inada and Wakabayashi teaches all the limitations of claim 1.  Kazuya is silent regarding further teaches further comprising: an action detection unit that detects an action of the user; a gesture determination unit that determines whether an action of the user corresponds to a predetermined gesture; and an image control unit that controls the image to be projected according to the gesture in response to the action of the user corresponding to the gesture.  

In a related field of endeavor, Do teaches displaying a graphical user interface on an elevator surface capable of rendering display content according to a user’s interaction characteristics (see Do paragraphs 0013-0014, 0018, 0030, 0046-0047, 0052).  One of ordinary skill in the art would have been motivated to have further modified Kazuya with the teachings of Do to render display content according to a user’s interaction characteristics using known techniques with predictable results.  

Incorporation of Do’s teachings with Kazuya resulting in further comprising: an action detection unit that detects an action of the user (see Do figure 3, elements 300, 302); 

a gesture determination unit that determines whether an action of the user corresponds to a predetermined gesture (see Do figure 3, element 304, 306); and 

an image control unit that controls the image to be projected according to the gesture in response to the action of the user corresponding to the gesture (see Do figure 3, elements 308, 310, 314).

Consider claim 11, Kazuya as modified by Inada, Wakabayashi and Do teaches all the limitations of claim 7 and further teaches further comprising: detecting an action of the user(see Do figure 3, elements 300, 302); 

determining whether the action of the user corresponds to a predetermined gesture (see Do figure 3, element 304, 306); and 

in response to determining that the action of the user corresponds to the predetermined gesture, controlling the image to be projected according to the predetermined gesture (see Do figure 3, elements 308, 310, 314).

Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. Regarding Applicant’s assertion that Wakabayashi does not disclose detecting “an open or closed status of a door”, Examiner respectfully notes that Inada has been cited to teach a sensor for detecting open/closed status of a door.  Kazuya teaches changing a target projection surface.
Regarding Applicant’s assertion that Ina fails to teach the foregoing features, Examiner respectfully reminds Applicant that the claim limitations have been rejected as obvious in view of the combined teachings.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The rejection has been updated in view of Applicant’s amendments to the claims.  The cited prior arts are deemed to fairly teach or suggest the claimed invention as indicated in the above rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakazato et al, JP-09263368 (landing guide device of elevator).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625